Citation Nr: 0738141	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right inguinal hernia repair.

2.  Entitlement to an evaluation in excess of 10 percent for 
pain secondary to surgical damage of the iliohypogastric and 
genitofemoral nerves associated with right inguinal hernia 
repair for the period from March 29, 1999 until June 1, 2004.

3.  Entitlement to a compensable evaluation for status post 
right orchiectomy for the period from March 29, 1999 until 
June 1, 2004.

4.  Whether a timely Substantive Appeal was perfected as to 
the issues of entitlement to continued service-connected 
compensation for neuralgia of the right femoral nerve, 
entitlement to continued service-connected compensation for 
pain secondary to surgical damage of the iliohypogastric and 
genitofemoral nerves associated with right inguinal hernia 
repair, and entitlement to continued service-connected 
compensation for status post right orchiectomy, for all of 
which service connection was severed effective June 1, 2004; 
and entitlement to continued special monthly compensation, 
which was discontinued as of June 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May to December of 
1990.

The veteran's appeal arose initially from rating decisions 
issued by the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In a December 1999 rating 
decision, the RO granted service connection for a right 
inguinal hernia.  In a September 2000 rating decision, the RO 
granted service connection for pain secondary to surgical 
damage of the iliohypogastric and genitofemoral nerves 
associated with right inguinal hernia repair and for status 
post right orchiectomy.

In a March 2004 rating decision, however, the RO severed 
service connection for pain secondary to surgical damage of 
the iliohypogastric and genitofemoral nerves associated with 
right inguinal hernia repair and for status post right 
orchiectomy.  The RO also severed service connection for 
neuralgia of the right femoral nerve and discontinued 
entitlement to special monthly compensation.  All of these 
actions were effectuated as of June 1, 2004.  The veteran 
subsequently initiated an appeal as to these matters, and the 
timeliness of his Substantive Appeal is addressed below.  

Regardless of the question of continued entitlement, it is 
the preliminary determination of the Board that the 
evaluations for pain secondary to surgical damage of the 
iliohypogastric and genitofemoral nerves associated with 
right inguinal hernia repair and for status post right 
orchiectomy, for the period March 29, 1999 until June 1, 
2004, remain at issue on appeal and will be addressed in this 
decision.

Separately, the veteran was issued an April 2004 Statement of 
the Case following a Notice of Disagreement addressing the 
February 2003 denial of service connection for a back 
disorder, anxiety disorder, and post-traumatic stress 
disorder.  The veteran never responded to this issuance, 
however, and these claims are accordingly not presently 
before the Board on appeal.

The veteran requested a Board hearing in Washington, DC in 
his February 2003 Statement of the Case but failed to report 
for the scheduled hearing without explanation in June 2007.  
His hearing request is thus deemed withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2007).


FINDINGS OF FACT

1.  The veteran's examination reports from the pendency of 
this appeal do not show a recurrence of his right inguinal 
hernia.

2.  While the veteran had significant pain secondary to 
surgical damage of the iliohypogastric and genitofemoral 
nerves associated with right inguinal hernia repair for the 
period from March 29, 1999 until June 1, 2004, there is no 
indication of an exceptional degree of employment 
interference or any hospitalization due to this disorder 
during that period.

3.  For the period from March 29, 1999 until June 1, 2004, 
the veteran's status post right orchiectomy affected only one 
testis, with the nonservice-connected left testis not shown 
to have loss of functioning.

4.  As to the issues of entitlement to continued service-
connected compensation for neuralgia of the right femoral 
nerve, entitlement to continued service-connected 
compensation for pain secondary to surgical damage of the 
iliohypogastric and genitofemoral nerves associated with 
right inguinal hernia repair, and entitlement to continued 
service-connected compensation for status post right 
orchiectomy, for all of which service connection was severed 
effective June 1, 2004; and entitlement to continued special 
monthly compensation, which was discontinued as of June 1, 
2004, the veteran did not file a Substantive Appeal within 
one year of notification of the unfavorable March 2004 rating 
decision or within two months of the September 2004 Statement 
of the Case.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
right inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 7338 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for pain secondary to surgical damage of the iliohypogastric 
and genitofemoral nerves associated with right inguinal 
hernia repair for the period from March 29, 1999 until June 
1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.124a, Diagnostic Code 8530 (2007).

3.  The criteria for a compensable evaluation for status post 
right orchiectomy for the period from March 29, 1999 until 
June 1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.115b, Diagnostic Code 7524 (2007).

4.  In the absence of a timely filed Substantive Appeal, the 
Board lacks jurisdiction over the issues of entitlement to 
continued service-connected compensation for neuralgia of the 
right femoral nerve, entitlement to continued service-
connected compensation for pain secondary to surgical damage 
of the iliohypogastric and genitofemoral nerves associated 
with right inguinal hernia repair, and entitlement to 
continued service-connected compensation for status post 
right orchiectomy, for all of which service connection was 
severed effective June 1, 2004; and entitlement to continued 
special monthly compensation, which was discontinued as of 
June 1, 2004.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for increased evaluations

A.  Applicable laws and regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2001.  The Board is aware that this letter addressed 
the matters on appeal in terms of service connection claims.  
However, the veteran was fully notified of the applicable 
regulations regarding disability evaluations in a February 
2003 Statement of the Case.

The question of whether a further VCAA letter for such 
"downstream" issues as increased evaluation claims 
following initial grants of service connection is required 
was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  The VCAA notification in the present case is thus 
adequate.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a January 2007 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

B. Right inguinal hernia repair

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a zero percent 
evaluation is assigned for an inguinal hernia that is not 
operated, but remediable; or small, reducible, or without 
true hernia protrusion.  A 10 percent evaluation contemplates 
a postoperative and recurrent hernia, readily reducible and 
well supported by truss or belt.  A 30 percent evaluation is 
assigned for a small, postoperative recurrent hernia, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent evaluation is warranted for 
a large, postoperative, recurrent hernia, not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  10 percent is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  Id.

In the present case, the RO granted service connection for 
right inguinal hernia repair in a December 1999 rating 
decision in view of in-service evidence of right inguinal 
hernia repair.  A zero percent evaluation was assigned as of 
March 1999.

The veteran's right inguinal hernia repair was addressed on 
multiple VA examinations from July and August of 2000.  A 
July 2000 digestive conditions examination revealed a well-
healed, three-inch horizontal hernia scar, with no 
recurrence.  This scar was also noted upon a July 2000 
genitourinary examination.  An August 2000 general medical 
examination also revealed the scar, and the Board notes that 
a separate evaluation was assigned at that time for the 
secondary nerve damage noted by the examiner.

In June and September of 2001, the veteran underwent further 
VA examinations.  The examiner who conducted the June 2001 
general medical examination indicated that there was "[n]o 
hernia noted at this time," although a scar was present.  
Genitourinary and neurological examinations from the same 
month revealed the then-separately service-connected 
neurological symptoms, but no other specific hernia symptoms.  
Similar findings of no evidence of recurrent hernia, but 
secondary neurological symptoms, were noted upon a September 
2001 stomach examination.

A final VA digestive examination was conducted in November 
2006, during which the veteran reported residual numbness and 
pain around the hernia site.  The examination revealed an 
eight centimeter linear scar located in a horizontal position 
above the right inguinal hernia, which was well-healed, flat, 
and without deep tissue involvement.  There was no tenderness 
to palpation.  The surrounding skin was normal, without 
atrophy or induration.  There was no convexity, concavity, or 
keloid formation.  There was no evidence of hernia or 
swelling on the right inguinal hernia at the time of 
examination.  The diagnosis was right inguinal hernia repair, 
with residuals as described.  

As noted above, a minimum compensable (10 percent) evaluation 
for an inguinal hernia contemplates a postoperative and 
recurrent hernia, readily reducible and well supported by 
truss or belt.  The evidence of record, however, has 
consistently shown no recurrence of the veteran's right 
inguinal hernia.  Absent that baseline finding, there is no 
basis for an initial compensable evaluation under Diagnostic 
Code 7338.

The Board has also considered whether the veteran's post-
surgical repair scar is productive of compensable 
symptomatology.  There is no suggestion from the record, 
however, that the scar is productive of pain, instability, 
tenderness, or any other limitation of functioning of an 
affected part as would warrant a compensable evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7804 (2001).  The 
scar itself has instead been shown to be well-healed and 
entirely non-symptomatic.

As noted above, the Board is aware of the veteran's secondary 
neurological symptoms, as shown upon examination in 2000 and 
2001.  Service connection, however, was in effect for those 
symptoms from March 29, 1999 until June 1, 2004.  While 
service connection had been severed by the time of the 
November 2006 VA examination, that examination revealed no 
such neurological symptoms.  

Finally, the veteran has submitted no evidence showing that 
his service-connected right inguinal hernia repair has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of, or indeed any, 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
  
Overall, there exists no basis for an initial compensable 
evaluation for right inguinal hernia repair, and the claim 
for that benefit must be denied.  38 C.F.R. § 4.7.


C. Pain secondary to surgical damage of the iliohypogastric 
and genitofemoral nerves associated with right inguinal 
hernia repair

Pursuant to the September 2000 rating decision, the RO had 
granted service connection for pain secondary to surgical 
damage of the iliohypogastric and genitofemoral nerves 
associated with right inguinal hernia repair.  A 10 percent 
evaluation was assigned, effective from March 29, 1999.  
Service connection has since been severed for this 
disability, effective from June 1, 2004.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8530, a 10 percent 
evaluation is assigned for severe to complete paralysis of 
the ilio-inguinal nerve.  This is the maximum available 
schedular evaluation under this section.

The Board has reviewed the relevant VA examination reports 
from July and August of 2000 and from June and September of 
2001 and is aware that the veteran was at that time diagnosed 
with significant residual pain affecting the noted nerves.  
As indicated above, however, there is no schedular basis for 
an increased evaluation. 

Moreover, as the veteran has submitted no evidence showing 
that this disorder, in and of itself, markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also 
no indication that this disorder necessitated hospitalization 
during the relevant time period, the Board is not required to 
remand this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).  While a June 2001 VA neurological examination 
report indicates that the veteran was not able to work, it 
was not specified whether this impairment was caused by this 
disability alone or in tandem with the then-separately 
service-connected right femoral nerve disorder, for which a 
20 percent evaluation was in effect.

Accordingly, the evidence does not support entitlement to an 
evaluation in excess of 10 percent for pain secondary to 
surgical damage of the iliohypogastric and genitofemoral 
nerves associated with right inguinal hernia repair for the 
period from March 29, 1999 until June 1, 2004, and the claim 
for this benefit must be denied.  38 C.F.R. § 4.7.

D. Status post right orchiectomy

Pursuant to the September 2000 rating decision, the RO had 
granted service connection for status post right orchiectomy, 
secondary to vascular insufficiency following re-exploration 
of a recurrent right inguinal hernia repair site.  A zero 
percent evaluation was assigned, effective from March 29, 
1999.  Service connection has since been severed for this 
disability, effective from June 1, 2004.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7524, a zero 
percent evaluation is assigned for removal of one testis.  
Removal of both testes warrants a 30 percent evaluation.  In 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss. Testis, undescended or 
congenitally undeveloped, is not a ratable disability.  This 
regulation also refers to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350, and this 
benefit was in fact granted during the applicable time period 
from March 29, 1999 until June 1, 2004.

The evidence of record from this period, however, contains no 
finding of both testes being removed, nor is there any 
indication of any functional loss of the left testis.  The 
veteran's genitourinary examinations from July 2000 and June 
2001 instead showed the left testis to be present and 
unremarkable in terms of symptoms.  As such, there exists no 
basis for a higher schedular evaluation.  

Again, as the veteran has submitted no evidence showing that 
this disorder markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and as there is also no indication that this 
disorder necessitated hospitalization during the relevant 
time period, the Board is not required to remand this matter 
for the procedural actions concerning extra-schedular 
evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Accordingly, the evidence does not support entitlement to a 
compensable evaluation for status post right orchiectomy for 
the period from March 29, 1999 until June 1, 2004, and the 
claim for this benefit must be denied.  38 C.F.R. § 4.7.

II.  Claims concerning discontinued compensation

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information 
indicating that the appeal is being perfect to either all or 
certain issues.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  A 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the RO, in a March 2004 rating decision, 
severed service connection for pain secondary to surgical 
damage of the iliohypogastric and genitofemoral nerves 
associated with right inguinal hernia repair and for status 
post right orchiectomy; at that time, claims for higher 
evaluations for both disorders were pending on appeal.  The 
RO also severed service connection for neuralgia of the right 
femoral nerve and discontinued entitlement to special monthly 
compensation.  All of these actions were effectuated as of 
June 1, 2004, and the veteran was notified of this decision 
in March 2004.  

In April 2004, the veteran's timely NOD was received by the 
RO, and, in September 2004, the RO issued a SOC, along with a 
letter explaining his appellate rights and responsibilities.  

However, the veteran did not file a correspondence containing 
the necessary information for a Substantive Appeal with 
regard to these four issues within one year of the March 2004 
rating decision.  An October 2004 statement of accredited 
representation from the veteran's representative contains a 
reference to a pending severance proposal, but lists the 
increased evaluation issues addressed above as the three 
issues on appeal.  The four severance/discontinuation claims 
were only later addressed in an October 2005 lay statement 
and a January 2007 statement of accredited representation 
from the veteran's representative, both submitted well after 
the end of the one-year period.

In August 2007, the Board notified the veteran of the 
questions of timeliness of a Substantive Appeal raised in the 
present appeal and of his right to provide evidence and/or 
argument on this matter within 60 days.  See 38 C.F.R. 
§ 20.101(d).  To date, however, the veteran has not responded 
to this letter.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claims, and the appeal is dismissed as to these 
issues. 


ORDER

Entitlement to an initial compensable evaluation for right 
inguinal hernia repair is denied.

Entitlement to an evaluation in excess of 10 percent for pain 
secondary to surgical damage of the iliohypogastric and 
genitofemoral nerves associated with right inguinal hernia 
repair for the period from March 29, 1999 until June 1, 2004 
is denied.

Entitlement to a compensable evaluation for status post right 
orchiectomy for the period from March 29, 1999 until June 1, 
2004 is denied.

As a timely Substantive Appeal was not perfected as to the 
issues of entitlement to continued service-connected 
compensation for neuralgia of the right femoral nerve, 
entitlement to continued service-connected compensation for 
pain secondary to surgical damage of the iliohypogastric and 
genitofemoral nerves associated with right inguinal hernia 
repair, and entitlement to continued service-connected 
compensation for status post right orchiectomy, for all of 
which service connection was severed effective June 1, 2004; 
and entitlement to continued special monthly compensation, 
which was discontinued as of June 1, 2004, the appeal is 
dismissed as to these claims.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


